DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,343,239 (U.S. Patent App No. 16/561,260). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to obtaining or generation an access token for use in gaining access to a protected resource based on historical operations and an access operation.
Allowable Subject Matter
Claims1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, the applicant should file a terminal disclaimer to overcome the Double Patenting Rejection listed above. 
The following is an examiner’s statement of reasons for allowance:
The prior art, Ding (US 11,025,672), discloses  determining an access request provided by an entity that seeks to interact with one or more backend systems through a middleware system, the access request including a genuine access token. The entity can be authenticated based on the genuine access token. When a client request is made to the middleware system with a genuine access token, the request can be made through a smart ingress and egress proxy which intercepts the request and replaces the genuine access token with an invalid access token. The middleware system can subsequently make authorized requests to downstream systems on behalf of the middleware system's client by treating the smart proxy as an egress proxy for those subsequent requests, and the smart proxy replaces the invalid access token with a genuine one.
The prior art, Moore  (US 2010/0235882), discloses using tokens in a transaction handling system comprising receiving at least one token transmitted from a sending device, the at least one token having a user-defined value and a plurality of data fields, locking the at least one transmitted token from a receiving device and redeeming from the receiving device the user-defined value of the locked at least one transmitted token.
The prior art, Mundar (US 2019/0391980), discloses  efficient and scalable database querying mechanisms. Various embodiments disclose processes, methods, and systems for storing resource data within a database such that the resource data may be searched across a plurality of time periods. Various embodiments disclose processes, methods, and systems for determining a best resource to return given a specific set of data points. Various embodiments disclose processes, methods, and systems for rending one or more sets of query results based on velocity of received queries for resource data.
The prior art, Hockey et al (US 2019/0318122), discloses secure permissioning of access to user accounts, including secure distribution of aggregated user account data can include generating a financial report based on account information associated with one or more user accounts; receiving a financial report request for the financial report of the user account, wherein the financial report request is identified as being received from a third-party system; generating an audit report token associated with the financial report; sharing the audit token with the first third-party system in response to the financial report request; and providing the first third-party system account access to the financial report through the report token, where the audit report token can be shared with a second third-party system and provided by the second third-party system in order to confirm authorization to the report and integrity of the report.
The prior art, Hockey et al (US 10,104,059), discloses enabling a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. The system enables the user to also securely de-authorize the third-party system. For example, records may be automatically generated that securely store account information, including one or more permissions related to the account and/or the third-party. A token associated with a record may be shared with the third-party system, but neither the record itself, nor the user account credentials, may be shared with the third-party. Accordingly, the third-party may request user account data and/or initiate transactions by providing the token, but does not itself know, e.g., the user account credentials. Further, the user may set various permissions related to the token, and may also revoke the token (e.g., de-authorize the third-party), thus providing increased security to the user's account.
The prior art, Prock(US 2017/0104799), discloses providing information to an application related to an occurrence at a data node. A data node may include an application running on a mobile device. The data node generates an event when it observes a predefined occurrence. The predefined occurrence may be functionality of an application, data being copied, a message being received, or the like. The event generated by the data node includes information taken from a semantic space defined by a domain but selected based at least in part on the occurrence. A request is received from an application for events meeting interest criteria specified by the application. The system determines whether to establish a subscription for the application. If it does, the system delivers events meeting interest criteria for the subscription to the subscriber application.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, x, y, and z, including, but not limited to "claim limitation(s)."  Therefore, independent claims x, y, and z are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims x, y, and z are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Delp et al (US 10,951,564), discloses a generation of a direct messaging instance between two people associated with different organizations. A first person associated with a communication platform may submit a request to the communication platform to generate an invitation to communicate via the direct messaging instance. The first person may provide the invitation to a second person directly or via the communication platform. Responsive to receiving an indication that the second person has accepted the invitation, the communication platform may generate a direct messaging instance between the first person and the second person. The communication platform may update respective user interfaces to include the direct messaging instance. The communication platform may process messages and/or data between the first person and the second person that is input on the respective user interface and sent via the direct messaging instance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436